UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2282



In re:   EDWARD ALPHONSE HILL, a/k/a Puddin,


                Petitioner.



                 On Petition for Writ of Mandamus.
                     (4:11-cr-00055-AWA-DEM-9)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Alphonse Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Edward    Alphonse       Hill    petitions        for     a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his

motion    for     transcripts,         and    he    has     filed      an   application       to

proceed in forma pauperis.                Hill seeks an order from this court

directing        the     district       court       to    act     on    his        motion     for

transcripts.           Our review of the district court’s docket reveals

that     the     district       court     has       since    denied         Hill’s        motion.

Accordingly, although we grant Hill’s application to proceed in

forma    pauperis,       we     deny    the   mandamus       petition         as    moot.     We

dispense       with      oral    argument       because          the    facts       and     legal

contentions       are    adequately       presented         in    the   materials          before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                                2